DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 11-12. 16-17, and 19-20 are pending.
Claims 11 and 19 are amended.
Claims 1-10, 13-15, and 18 are canceled.
Response to Arguments
Applicant’s arguments see pages 5-12, filed 06/07/2021, with respect to the 102 and 103 rejections have been fully considered and are persuasive. The respective 102 and 103 rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 11-12, 16-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bosch GMBH Robert DE1020152261185 (hereinafter “Bosch”) discloses a sensor (10) for detecting a pressure of a fluid medium Is proposed. The sensor (10) comprises; a sensor element (12) for detecting the pressure of the fluid medium, a housing part (18), a control and / or evaluation circuit (20) and a carrier element (24). The control and / or evaluation circuit (20) is arranged on a circuit carrier (22). The circuit carrier (22) is fastened to the carrier element (24). The carrier element (24) has a first part (28), which is made of at least one electrically conductive material, and a second part (28), which is made of at least one electrically insulating 
However, Bosch fails to disclose at least one connecting spring disposed on an upper side of the circuit carrier, and for electrically connecting the control and/or evaluation circuit to further elements; and a grounding spring for connecting the control and/or evaluation circuit to ground, the grounding spring being located on a lower side of the circuit carrier facing away from the at least one connecting spring; wherein the carrier element has a recess for accommodating the grounding spring, wherein the housing element includes a lower housing element and an upper housing element, which are connectable together, wherein the fastened circuit carrier and carrier element are inserted into the lower housing element, wherein the circuit carrier, the carrier element, and the lower housing element have a complementary shape, so that the circuit carrier is aligned when inserted into the carrier element, and wherein the carrier element and the circuit carrier are aligned when inserted into the lower housing element, wherein the carrier element is fastened in the lower housing element by a snap-in or clip- on connection, wherein for this purpose, the lower housing element has one or multiple projections protruding toward the inside, wherein the carrier element has one or multiple snap lugs complementary to the projections, and wherein the carrier element is configured in one piece from an electrically non- conducting material.
Zahnradfabrik Friedrichshafen DE 102014223653 (hereinafter “Zahnradfabrik”) discloses an electrical circuit (200) is presented which comprises a circuit carrier' (210), at least one electrical component (220) which is arranged on the circuit carrier (210), at least one data transmission device (230) with an antenna section (23-5), the Data transmission device (230) is designed for the wireless transmission of data, and a housing (240) for housing the at least one 
However, Zahnradfabrik fails to disclose at least one connecting spring disposed on an upper side of the circuit carrier, and for electrically connecting the control and/or evaluation circuit to further elements; and a grounding spring for connecting the control and/or evaluation circuit to ground, the grounding spring being located on a lower side of the circuit carrier facing away from the at least one connecting spring; wherein the carrier element has a recess for accommodating the grounding spring, wherein the housing element includes a lower housing element and an upper housing element, which are connectable together, wherein the fastened circuit carrier and carrier element are inserted into the lower housing element, wherein the circuit carrier, the carrier element, and the lower housing element have a complementary shape, so that the circuit carrier is aligned when inserted into the carrier element, and wherein the carrier element and the circuit carrier are aligned when inserted into the lower housing element, wherein the carrier element is fastened in the lower housing element by a snap-in or clip- on connection, wherein for this purpose, the lower housing element has one or multiple projections protruding toward the inside, wherein the carrier element has one or multiple snap lugs complementary to the projections, and wherein the carrier element is configured in one piece from an electrically non- conducting material.
Prior arts such as Bosch and Zahnradfabrik made available do not teach, or fairly suggest, at least one connecting spring disposed on an upper side of the circuit carrier, and for electrically connecting the control and/or evaluation circuit to further elements; and a grounding spring for connecting the control and/or evaluation circuit to ground, the grounding spring being located on a lower side of the circuit carrier facing away from the at least one connecting spring; wherein the carrier element has a recess for accommodating the grounding spring, wherein the housing element includes a lower housing element and an upper housing element, which are connectable together, wherein the fastened circuit carrier and carrier element are inserted into the lower housing element, wherein the circuit carrier, the carrier element, and the lower housing element have a complementary shape, so that the circuit carrier is aligned when inserted into the carrier element, and wherein the carrier element and the circuit carrier are aligned when inserted into the lower housing element, wherein the carrier element is fastened in the lower housing element by a snap-in or clip- on connection, wherein for this purpose, the lower housing element has one or multiple projections protruding toward the inside, wherein the carrier element has one or multiple snap lugs complementary to the projections, and wherein the carrier element is configured in one piece from an electrically non- conducting material.
Hence the best prior art of record fails to teach the invention as set forth in claims 11-12. 16-17, and 19-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855